Filed Pursuant to Rule424(b)(3) Registration No.333-208315 REDWOOD MORTGAGE INVESTORS IX, LLC SUPPLEMENT NO. 2 TO THE PROSPECTUS DATED MAY 8, 2017 This Supplement No. 2 supplements the prospectus dated May 8, 2017, as supplemented by Supplement No.1 dated May 17, 2017 (as so supplemented, the “May 2017 Prospectus”), and together with the May 2017 Prospectus forms a part of the registration statement on Form S-11 (Registration No. 333-208315) of Redwood Mortgage Investors IX, LLC relating to our offering of up to 120,000,000 units of limited liability company interests. The purpose of this Supplement No. 2 is to update and supplement the May 2017 Prospectus with the information contained in our Quarterly Report on Form10-Q for the quarter ended June 30, 2017 (the “Quarterly Report”), which we filed with the Securities and Exchange Commission on August 14, 2017. A copy of the Quarterly Report is attached hereto as AppendixA (without exhibits). This Supplement No. 2 should be read in conjunction with the May 2017 Prospectus and is not complete without, and may not be delivered or utilized except in connection with, the May 2017 Prospectus, including any amendments or supplements to it. The date of this Supplement No. 2 is August 14, 2017 Appendix A UNITED STATES SECURITIES AND EXCHANGE COMMISSION
